Citation Nr: 0838787	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The veteran had active military service from November 1979 to 
November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In a correspondence dated in March 2005 the veteran stated 
that she was assaulted in her room during the winter of 1980.  
After discovering that she was pregnant she terminated the 
pregnancy resulting in "a deep bout of depression."  She 
was subsequently discharged for medical reasons.

Service personnel records (SPRs) dating from November 1970 to 
November 1981 show the veteran as taking "Unauthorized 
Absences" during December 1980 and March 1981.  Also shown 
was a 16 day absent without leave (AWOL) from September to 
October 1981.  SPRs also show the veteran as receiving an 
"honorable discharge due to unsuitability" in November 
1981.

Service treatment records (STRs) dating from July 1979 to 
November 1981 include a November 1980 entry which noted that 
she was requesting a pregnancy test and shortly thereafter an 
initial consultation report which states that the veteran 
requested discharge from the military.  During a follow up 
consultation dated in December 1980 the veteran reported that 
she had become increasingly dissatisfied with military life 
and began to resent having to take orders.  She further 
reported that she wanted to get out of the Coast Guard 
because she could not cope with military life.  She denied 
any sleep disorder or suicidal ideation and the physician 
noted no evidence of any depression.  The physician opined as 
follows:

I do not see any evidence of any acute or 
chronic psychiatric disorder at this 
time.  However, she does display a poor 
attitude toward the military, which I 
believe renders her unfit for military 
duty at this time.  I would recommend 
that she be given an administrative 
discharge.

The veteran was diagnosed with anxiety during another April 
1981 examination.  An examination dated in July 1981 shows 
that the veteran reported having an "elective [abortion] at 
9 weeks on 7-25[-]81."  She complained of having heavy blood 
flow and abdominal cramps and pains.  The physician noted 
that she was "upset and crying about [the] pregnancy and 
[abortion]" and diagnosed her with "physical and emotional 
difficulty [illegible] with abortion."  She was referred to 
the abortion clinic for follow-up.       

During an examination done in September 1981 the physician 
noted that the veteran went away without leave (AWOL) for a 
week before seeking a mutual transfer exchange to the 
Baltimore, Maryland station.  A marginal note stated that the 
veteran "has never been AWOL before."  She diagnosed the 
veteran with "post abortion depression" and arranged for 
local regular counseling.  Later examinations in September 
1981 showed that the veteran reported that she feels that she 
cannot live on the base because she would be the only woman 
there and she works with the male who got her pregnant and 
that she thought others believed her to be crazy.  Subsequent 
September 1981 notes show her report that "base commands 
desire to separate her fr[om] a P.O. who has a h/o [history 
of] assault," and findings that the veteran "is not 
psychotic or neurotic."  She also reported that her 
boyfriend had pushed her the day before at the base.

During a psychiatric examination dated in November 1981 the 
physician stated that "part of [the veteran's] depression 
appeared in response to her recent abortion" and that the 
veteran expressed a desire to enter therapy to help her cope 
with "post-abortion grief."  He further reported that the 
veteran was "preoccupied and immature, showed no sign of 
severe mood disorder, was depressed and at times on the verge 
of tears, did not appear especially anxious, and showed no 
signs of psychotic thinking nor thought disorder."  He 
further stated that she "suffers from a primary inherent 
personality defect which is not secondary to any disease or 
injury and existed prior to entrance into the Coast Guard, 
she is at present unsuitable for further military service."

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of this 
chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).   

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1)  A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others," 
and 

(2)  "the person's response [must have] involved 
intense fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 
1994)). 

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a problem of proof of the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f).

VA medical records dating from April 2004 to December 2005 
and from November 2006 to April 2007 shows that the veteran 
was admitted in April 2004 after an attempted hanging 
suicide.  She discussed the rape incident during behavioral 
health appointments in August 2004, October 2004, March 2005, 
May 2005, July 2005, October 2005, October 2006, and November 
2006.  During a July 2005 appointment the social worker noted 
that "when [the veteran] talks about the military sexual 
trauma, she immediately starts crying."  The veteran 
reported having nightmares, flashbacks and intermittent 
suicidal thoughts during a November 2006 appointment.

The veteran was diagnosed with PTSD in August 2004, September 
2004, October 2004, November 2004, January 2005, February 
2005, March 2005, May 2005, and June 2005.  During a June 
2005 psychiatric evaluation the veteran reported having a 
history of depressive mood disorder of almost over 20 years.  
In an August 2004 note the social worker remarked that the 
"veteran demonstrates all symptoms of posttraumatic stress 
disorder from military sexual trauma."  During a July 2005 
appointment the social worker opined as follows:

I have no doubt whatsoever that this 
veteran was sexually assaulted.  She has 
all of the symptoms and is extremely 
genuine.  I have explored the experience 
in detail and I personally feel that her 
story is extremely legitimate.

During an October 2005 appointment the physician diagnosed 
the veteran with "borderline personality disorder; post-
traumatic stress disorder; military sexual trauma."  

In August 2004 the veteran reported to a social worker that 
the petty officer who was in charge of her got her 
intoxicated and raped her.  She stated that he manipulated 
her by pretending to be her friend and that he is the father 
of her first child.  A September 1981 note included the 
veteran's report that the base wanted to separate the veteran 
from "a PO who has a h/o [history of] assault."

In a June 2005 VA medical record, it is noted that the 
veteran reported having treatment for postpartum depression 
in 1992.  On remand, the veteran should be requested to 
provide the records of treatment or sufficient information to 
allow the RO to request those records.  

In her May 2007 VA Form 9, the veteran requested a Board 
hearing.  However, in a subsequent VA Form 9 dated in January 
2008, she indicated that she did not want a Board hearing.  
On remand the RO should clarify with her whether or not she 
would like to appear at a Board hearing.

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83. 

The veteran should be accorded a compensation and pension 
(C&P) psychiatric examination, to include consideration of 
PTSD, to address the etiology of all psychiatric disorders 
present.  38 C.F.R. § 3.327.  Since the claims file is being 
returned it should also be updated to include recent VA 
treatment records dating from December 7, 2007.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Associate with the file any VA 
treatment records pertaining to the 
veteran that are dated from December 7, 
2007, to the present.  

2.  Contact the veteran and again ask 
her to provide any additional 
information that she can recall 
regarding her MST.  The veteran should 
also again be advised that she can 
submit alternate forms of evidence 
concerning her said events.  

The veteran should also be asked to 
provide the medical records or 
information, and any necessary 
authorization form, regarding her 1992 
diagnosis of post-partum depression so 
that the RO can attempt to obtain those 
records.

The veteran should also be asked to 
clarify whether she wishes to receive a 
Board hearing.

3.  Schedule the veteran for a 
psychiatric examination(s), to include 
evaluation of her claim for PTSD.  The 
claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner should acknowledge such review 
in the examination report.  All 
indicated tests should be performed, 
and all findings reported in detail.  

If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether an in-service 
stressor found to be verified by the 
record was sufficient to produce PTSD; 
and (2) whether it is at least as 
likely as not that there is a link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the record 
and found sufficient to produce PTSD by 
the examiner.  In that regard, the 
examiner's attention is directed to 
evidence in the service personnel 
records and STRs showing AWOL periods, 
her request for a transfer, the 
counseling records, the abortion, etc.  

If a diagnosis other than PTSD is 
returned, the examiner is requested to 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability), or at least as likely as 
not (50 percent probability or greater) 
that said psychiatric disorder was 
incurred during active military 
service, or is related thereto.   

A rationale for each opinion should be 
set forth in the report provided.

4.  After any further development 
deemed necessary, readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 
19.31(b)(1), and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

 
